Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 10/11/21 have been fully considered and entered. Claims 1  and 38 have been amended.  Claims 7, 12-20 and 22-29 are canceled.  Applicant’s amendments are found sufficient to overcome the 112 2nd paragraph rejections set forth in the Action dated 7/9/21 As such, this rejection is hereby withdrawn. Applicant’s arguments are not found sufficient to overcome the rejections made over the combination of Scheffer et al., US 2012/0277360 in view of Tousignant, US 3207731 and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below.  
Response to Arguments
2.	Applicant’s have amended claim 1 to recite that the carbon fiber material is “functionalized” with the dibromocyclopropyl. In response, the Examiner is of the position that once the dibromocyclopropyl of is mixed with the carbon fibers of Scheffer et al., the carbon fibers will be effectively “functionalized”. According to Applicant’s specification functionalization can achieved via covalent bonding or non-covalent bonding (e.g., interacting with the fiber material), Since Applicant’s have not limited the type of functionalization to include covalent bonding, the Examiner is of the position that the that once the dibromocyclopropyl of is mixed with the carbon fibers of Scheffer et al., the carbon fibers will be effectively “functionalized”.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-3, 5-6, 8-11 and 30-38 stand rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al., US 2012/0277360 in view of Tousignant, US 3207731
	The published patent application issued to Scheffer et al., teach a graphene coating composition comprising graphene sheets and/or carbonaceous materials such as carbon fibers/graphite fibers (abstract and sections 0051-0055) and binder (abstract). Suitable binder materials can include polyolefins and epoxy polymers (section 0045). Scheffer et al., teach that the composition can be in the 
	Scheffer et al., does not teach contacting the carbon material with the claimed dibromocyclopropyl. 
The patent issued to Tousignant teach forming a flame-retardant compositions comprising dibromocyclopropyl (title and abstract). Tousignant teach that the dibromocyclopropyl is mixed into a resin (column 3, 5-30). Said composition is said to be self-extinguishing (title, column 3, 30-45). Said composition can be molded and extruded (column 3, 1-45).  
Therefore, motivated by the desire to impart flame resistance and self-extinguishing properties, it would have been obvious to a person of ordinary skill in the art formulate the binder of Scheffer et al., used to bond the carbon fibers together with the flame retardant of dibromocyclopropyl as taught by Tousignant. 
With specific regard to claims 31-32, Tousignant et al., does not teach specifically teach the claimed reduction in galvanic corrosion, however, it is reasonable to expect that once the surface of the .
5.	Claims 4 and 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al., US 2012/0277360 in view of Tousignant, US 3207731 as applied to claim 1 above and further in view of Dreezen et al., US 9,589,693.
	The combination of Sheffer et al., in view of Tousignant, US 3207731 do not teach the claimed polymeric material. 
The patent issued to Dreezen et al., teach an electrically conductive adhesive comprising bismaleimide as the resin component (title, abstract and column 3, 20-30). Dreezen et al., further teach adding carbon fibers, carbon black or graphite as the electrically conductive component. Therefore, motivated by the desire to form a composition and/or a composite suitable for use in electronics it would have been obvious to a person of ordinary skill in the art to employ bismaleimide as the resin component in the composition/composites of modified Scheffer et al., as taught by Dreezen et al. Each of the cited references teach using their compositions in electrical devices. Scheffer et al., and Dreezen et al., both teach using thermoplastic and thermosetting resins as a suitable resin component. The Examiner is of the position that a person of ordinary skill in the art would recognize that depending on the desired end use, bismaleimide can be substituted for an epoxy resin with a reasonable expectation . 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789